Citation Nr: 0717413	
Decision Date: 06/11/07    Archive Date: 06/18/07

DOCKET NO.  02-10 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARINGS ON APPEAL

The veteran and J.B.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO) which, in part, denied the veteran's claim of 
entitlement to service connection for sleep apnea. 

The veteran and J.B. presented testimony before a Veterans 
Law Judge at the RO in September 2003.  A transcript of this 
hearing has been associated with the veteran's VA claims 
folder.

Following the September 2003 hearing, the Board remanded the 
claim in June 2004 for the purpose of ensuring compliance 
with the notice provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) and obtaining an additional VA 
examination.  After the additional development requested by 
the Board was accomplished, the Appeals Management Center 
(AMC) again denied the veteran's claim in a November 2005 
supplemental statement of the case (SSOC). 

In a July 2006 letter, the Board informed the veteran that he 
had a right to another Board hearing as the Veterans Law 
Judge who conducted his September 2003 hearing was no longer 
employed by the Board.  In a response dated in July 2006, the 
veteran indicated that he wanted to attend another Travel 
Board hearing at the RO.  

Accordingly, in a July 2006 decision, the Board remanded this 
issue to ensure that the veteran was scheduled for a Travel 
Board hearing at the RO.

The veteran and J.B. presented testimony before the 
undersigned Veterans Law Judge at the RO in February 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

Current sleep apnea had its onset in service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active duty military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background

The veteran's service medical records indicate that in 
February 1977, the veteran was referred to treatment by his 
platoon sergeant as the veteran's platoon mates had 
complained that they were unable to sleep because of the 
veteran's "choking" and "snoring".  The veteran was 
retained overnight and observed.  The observing medic 
reported that the veteran had 3 to 4 hours of "snorting, 
snoring and choking" followed by 2 to 3 hours of strenuous 
breathing.  

In July 1995, the veteran presented to the Dallas, Texas VA 
Medical Center (VAMC) for a tonsillectomy and an 
uvulopalatopharyngoplasty.  The attending physician noted 
that the veteran had a long history of snoring and 
narcolepsy.  The diagnosis was obstructive sleep apnea.

In January 1996, the veteran was given a primary diagnosis of 
obstructive sleep apnea by a Social Security Administration 
examiner.

In March 2001, the veteran presented to the North Texas VAMC 
Neurology Clinic.  The treating neurologist reported that the 
veteran had obstructive sleep apnea and had been using a 
Continuous Positive Airway Pressure (CPAP) 2 to 3 times a 
week for the past 10 years.  He stated that it was unclear 
whether the veteran's obstructive sleep apnea was due to non-
compliance with his CPAP and an increase in weight (100 lbs) 
or represented an underlying idiopathic hypersomnulence.  The 
neurologist suspected it was due to non-compliance and weight 
increase but was not willing to rule out an underlying 
idiopathic hypersomnulence.

At his September 2003 Travel Board hearing, the veteran 
stated that one of his sergeants sent him on sick call 
because he was keeping the platoon awake with his loud 
snoring and the way that he slept.

In April 2004, the veteran was admitted to the Wilson Jones 
Medical Center with complaints of chest pains.  The discharge 
diagnosis included chronic obstructive pulmonary disease with 
sleep apnea on nebulizer and CPAP machine.

Also in April 2004, the veteran underwent a sleep study at 
the Texoma Medical Center.  Dr. Allen Salem stated that the 
veteran should benefit from CPAP therapy.

In February 2005 the veteran underwent a VA examination for 
an evaluation of his sleep apnea.  The veteran reported that 
his sleep apnea and daytime tiredness began when he was on 
guard duty.  The veteran also reported having surgery for 
removal of his tonsils, adenoids and uvulva because of 
snoring.  The examiner noted that the veteran was morbidly 
obese which was a contributing factor for sleep apnea.  The 
diagnosis was a long history of sleep apnea.  The examiner 
stated that he reviewed the veteran's claims file and his 
service medical records showed no treatment for any type of 
sleep disorder or daytime somnolence.  He noted that in July 
1976, the veteran's weight was 187 pounds and in 1994 his 
weight was 300 pounds.  The examiner concluded that the 
veteran's obstructive sleep apnea was not related to military 
service as it was most likely related to his morbid obesity 
and likely began in the early 1990's.

In an August 2005 letter, Dr. Salem stated that a review of 
the veteran's file suggested that the veteran had obstructive 
sleep apnea and snoring for many years including when he was 
in the service.  Dr. Salem concluded that the statements from 
individuals that the veteran fell asleep on guard duty 
combined with the removal of his tonsils, adenoids and palate 
made the diagnosis of sleep apnea while in service certain.

In a November 2005 buddy statement, C.J, a friend of the 
veteran who served with him in Korea stated that when visited 
the veteran, other soldiers informed him that the veteran's 
snoring kept them up.  He stated that the other soldiers were 
concerned that the veteran would stop breathing.

In a December 2005 buddy statement, F.S., an individual who 
served with the veteran during the late 1970's, stated that 
the veteran used to fall asleep during the day, snore and at 
times seem like he was not breathing or trying to catch his 
breath.

Also in a December 2005 buddy statement, N.V., an individual 
who was stationed with the veteran from 1977to 1978 in Korea, 
stated that the veteran fell asleep while on duty and would 
have trouble breathing while sleeping.

At his February 2007 hearing, the veteran claimed that he had 
sleep apnea that manifested while he was on active duty.  The 
veteran stated that his snoring and breathing problems have 
been continuous since his time in service.  His friend, J.B., 
stated that the veteran snored loudly and fell asleep at any 
time.

Analysis

With regard to the elements of service connection, the 
veteran has a present disability as there are current 
diagnoses of obstructive sleep apnea.

The remaining determinations involve whether there was an in- 
service disease or injury and whether there is a causal 
relationship between the present disability and the disease 
or injury during service.

There is evidence of an incident in service, as the veteran's 
service medical records show that in February 1977 he was 
referred to treatment by his platoon sergeant as the 
veteran's platoon mates had complained that they were unable 
to sleep because of the veteran's choking and loud snoring.  
The veteran and service acquaintances have also reported 
symptoms in service.  They are competent to report such 
observable symptoms.  The veteran's physician linked these 
symptoms to sleep apnea.  The record, thus, supports a 
finding of a disease or injury in service.

The remaining question is whether the current disability can 
be linked to disease or injury in service.  The February 2005 
VA examiner concluded that the veteran's obstructive sleep 
apnea was not related to military service as it was most 
likely related to his morbid obesity.  The examiner, however, 
relied on an inaccurate history.  The examiner stated that 
the veteran's service medical records showed no treatment for 
any type of sleep disorder or daytime somnolence.  However, 
at the time of the examination, the claims folder contained 
the February 1977 service medical record detailing treatment 
for sleep disturbance, snoring and choking as well as the 
veteran's competent reports of symptoms in service.  The 
examiner's opinion is therefore of little probative value.  
Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly 
v. Brown, 6 Vet. App. 200, 205-06 (1994) (finding that 
presumption of credibility of evidence did not arise as to 
medical opinion based on an inaccurate history); Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon 
veteran's account of his medical history and service 
background).

The August 2005 opinion from Dr. Salem concluded that the 
veteran had a diagnosis of sleep apnea while in service.  
This physician did not have access to the claims folder, but 
the reported history is accurate.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (holding an opinion based on a history 
supplied by the veteran lacks credibility only if the history 
is inaccurate).

VA decision makers have the responsibility to assess the 
credibility of evidence and determine the degree of weight to 
give the evidence.  Decision makers have discretion to accept 
or reject pieces of evidence, provided that sufficient 
reasons and bases are set forth explaining such actions.  
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992). 

The Board finds the August 2005 opinion of Dr. Salem to be of 
more probative value than that of the VA examiner.  The 
August 2005 opinion can be read as saying that it is at least 
as likely as not that the current sleep apnea had its onset 
in service.

Resolving reasonable doubt in the veteran's favor, service 
connection for sleep apnea is granted.  38 U.S.C.A. § 
5107(b). 


ORDER


Entitlement to service connection for sleep apnea is granted. 


____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


